                                                Entered on Docket
                                                October 27, 2020
                                                EDWARD J. EMMONS, CLERK
                                                U.S. BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA


 1   Gregg S. Kleiner (SBN 141311)
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335             The following constitutes the order of the Court.
                                             Signed: October 27, 2020
     San Francisco, CA 94104
 3   Tel: 415-672-5991
     Fax: 415-680-1712
 4   gkleiner@rinconlawllp.com
 5                                             _________________________________________________
     Counsel for                               M. Elaine Hammond
 6   KARI BOWYER,                              U.S. Bankruptcy Judge
     Trustee in Bankruptcy
 7

 8                             UNITED STATES BANKRUPTCY COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                         SAN JOSE DIVISION

11   In re                                                Case No. 17-50794 MEH
                                                          Chapter 7
12           SERGIO ROLDAN                                Hon. M. Elaine Hammond
13           aka SERGIO RAFAEL ROLDAN
                                                          ORDER AUTHORIZING COMPROMISE
             AND                                          OF CONTROVERSY WITH ROSSI,
14           ADRIANA M BUENAVENTURA                       HAMERSLOUGH, ET. AL.
15           aka ADRIANA MARIA LONDONO,

16                  Debtors.
17

18           The Court having reviewed and considered: (i) Motion to Compromise Controversy With

19   Rossi, Hamerslough, et al. (“Motion”) (Docket 62) filed by Kari Bowyer, Chapter 7 Trustee

20   (“Trustee”) of the above-captioned Debtors; (ii) the Trustee’s request for order approving the

21   Motion; and (iii) the declaration of Gregg S. Kleiner in support thereof, notice of the Motion being

22   adequate and proper under the circumstances and good cause appearing therefor

23           IT IS HEREBY ORDERED THAT:

24           1.     The Motion is approved in all respects and in accordance with the terms of this Order.

25           2.     The Trustee is authorized to enter into an “Agreement to Settle Claims Re Disputed

26   Lien” (“Agreement”) with Rossi, Hamerslough, Reischl & Chuck (“RHRC”). A true and correct

27   copy of the Agreement is attached as Exhibit A to the Declaration of Kari Bowyer in support of the

28   Settlement with RHRC, Docket 62-1.

Case: 17-50794     Doc# 66     Filed: 10/27/20     Entered: 10/27/20 14:09:38        Page 1 of 3        1
 1          3.     The Trustee is authorized to pay to RHRC the sum of $97,500 in full and complete

 2   settlement of all claims that RHRC has or may have against the estate. Upon payment of the

 3   settlement amount, all claims filed or asserted by RHRC against the Debtor’s estate are deemed

 4   withdrawn.

 5                                     *** END OF ORDER ***

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

Case: 17-50794    Doc# 66     Filed: 10/27/20   Entered: 10/27/20 14:09:38     Page 2 of 3       2
 1                                 *** COURT SERVICE LIST ***

 2   No Court service required.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

Case: 17-50794     Doc# 66    Filed: 10/27/20   Entered: 10/27/20 14:09:38   Page 3 of 3
